Case 3:08-cr-00142-CRS-CHL Document 127 Filed 07/13/20 Page 1 of 8 PageID #: 628




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE


 UNITED STATES OF AMERICA                                                               PLAINTIFF


 v.                                                                          NO. 3:08-CR-142-CRS


 WILLIAM LOUIS TOLBERT, JR.                                                           DEFENDANT



                            MEMORANDUM OPINION AND ORDER



           This matter is before the court for consideration of the “Supplemental Petition in Support

 of Emergency Motion for Compassionate Release/RIS Pursuant to 18 U.S.C. §3582(c)(1)(A) as

 Amended by the First Step Act” (DN 121)(“petition”) filed by Defendant William Louis Tolbert,

 pro se.      His prior motion (DN 117) was denied.         The request for compassionate release

 contained in that motion was denied for failure to exhaust administrative remedies. Id. His

 request for release to home confinement was denied for lack of jurisdiction. Id.

           Tolbert is 61 years old and is incarcerated in the Federal Medical Center (“FMC”)

 Lexington where there has been an outbreak of COVID-19 infections among the prison

 population. As of this writing, the Bureau of Prisons (“BOP”) reports that FMC Lexington has

 tested 892 inmates of which 239 tested positive for the virus. Tolbert is serving a 180-month

 prison sentence for armed robbery, use of a firearm during a crime of violence, and being a felon

 in possession of a firearm.
Case 3:08-cr-00142-CRS-CHL Document 127 Filed 07/13/20 Page 2 of 8 PageID #: 629




          The World Health Organization declared the novel coronavirus known as COVID-19 a

 pandemic on March 11, 2020.1 The President of the United States declared a national emergency

 on March 13, 2020 and the Governor of the Commonwealth of Kentucky declared a state of

 emergency even earlier, after the first confirmed case of COVID-19 on March 6, 2020.2 As of

 the date of this writing, there are 11,500,302 confirmed cases worldwide and 535,759 deaths; in

 the United States, there are 2,877,238 confirmed cases and 129,643 deaths.3 Further elaboration

 concerning the health risks associated with COVID-19, especially for those individuals confined

 to nursing homes or incarcerated in our jails and prisons, is unnecessary. Suffice it to say that the

 Court addresses motions for compassionate release, and Tolbert’s motion in particular here, with

 the gravity of the situation in mind.

          Tolbert states in his Supplemental Petition that he submitted a request for compassionate

 release with his case manager, Mr. Grizzell, who acts as the warden’s representative, on May 5,

 2020. He further states that more than thirty days has passed and he has not received a response.

 The United States has neither mentioned nor questioned Tolbert’s suggestion that he exhausted

 administrative remedies, but rather addressed the merits of Tolbert’s motion. The Court will

 therefore press forward, deem the exhaustion requirement waived by the United States under

 United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020), and consider the merits of Tolbert’s

 motion.




 1
   See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization, Opening Remarks at the Media Briefing on
 COVID-19 (March 11, 2020) (transcript available at https://www.who.int/dg/speeches/detail/who- director-general-s-opening-
 remarks-at- the-media-briefing-on-covid-19--11-march-2020).
 2
   See President Donald J. Trump’s Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
 (COVID-19) Outbreak (March 13, 2020), available at https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
 national-emergency-concerning-novel- coronavirus-disease-covid-19-outbreak/; Governor Andy Beshear confirms first case of
 COVID-19 in the Commonwealth and declares a state of emergency (March 6, 2020), available at
 https://chfs.ky.gov/pages/search.aspx?affiliateId=CHFS&terms=declaration of state of emergency.
 3
   See Coronavirus Disease (COVID-19) Situation Dashboard, World Health Organization, https://who.sprinklr.com/ (last visited
 July 7, 2020).

                                                              2
Case 3:08-cr-00142-CRS-CHL Document 127 Filed 07/13/20 Page 3 of 8 PageID #: 630




         Tolbert’s petition requests that the Court “incorporate [the petition] into, and make it a

 part thereof his initial pleading requesting compassionate release with RID relief.” DN 121, p. 3.

         As noted herein, the Court has already determined that it lacks jurisdiction over Tolbert’s

 request for home confinement, stating:

         The home-confinement statutes, 18 U.S.C. § 3624(c) and 34 U.S.C. § 60541(g),
         do not contain any provision for judicial review. Thus, Defendant’s motion as it
         pertains to home confinement must be dismissed for lack of jurisdiction. See
         United States v. Garza, No. 18-CR-1745-BAS, 2020 WL 1485782, at *1 (S.D.
         Cal. Mar. 27, 2020) (recognizing, in case in which inmate invoked COVID-19 as
         reason for home confinement, that “the Court lacks authority to designate home
         confinement”); see also United States v. Carter, No. 1:18-cr-86-JMS, 2020 WL
         1808288, at *2 (S.D. Ind. Apr. 9, 2020) (citing Garza in denying inmate’s request
         to serve his sentence on home confinement because inmate had “not established
         that the Court has the power to grant him the relief he seeks”); United States v.
         Brown, No. RDB-16-cr-00553, 2020 WL 1479129, at *1 (D. Md. Mar. 26, 2020)
         (denying a motion for home confinement filed by a prisoner citing concerns over
         COVID-19 because “[i]t is inherently the authority of the Bureau of Prisons to
         transfer an inmate to home confinement, pursuant to 18 U.S.C. § 3624(c)”).

         Likewise, the decision whether to permit a defendant to serve the end of a term of
         incarceration in a halfway house4 under § 3624(c)(1) and (2) is within the
         discretion of the BOP. See, e.g., Sacora v. Thomas, 628 F.3d 1059, 1066 (9th Cir.
         2010); Fournier v. Zickefoose, 620 F. Supp. 2d 313, 318 (D. Conn. 2009). The
         Court does have the authority to recommend to the BOP that Defendant be
         permitted to serve the end of his sentence in a halfway house or on home
         confinement. However, the BOP is more familiar with Defendant’s conduct while
         incarcerated and has the necessary expertise to decide whether placement in a
         halfway house or on home confinement is appropriate and feasible in Defendant’s
         case. Therefore, the Court declines to make a recommendation to the BOP
         concerning such placement. See, e.g., United States v. Black, No. 2:12-CR-263-3,
         2020 WL 2213892, at *2 (S.D. Ohio May 7, 2020).

         It appears that after exhausting administrative remedies a prisoner may seek
         review of a BOP decision regarding placement in home confinement or in a
         halfway house under the Second Chance Act by filing a 28 U.S.C. § 2241 petition
         for writ of habeas corpus. See, e.g., United States v. Witherspoon, No. 3:14-CR-
         00179-8, 2019 WL 2514714, at *2 (M.D. Tenn. June 17, 2019) (instructing that
         should defendant wish to challenge the BOP regarding the execution of his
         sentence under the Second Chance Act the proper vehicle is a § 2241 petition in
         the court with jurisdiction over his custodian); Cucu v. Terris, No. 17-13646,

 4
  1 Halfway houses are also known as community corrections centers and residential reentry centers. Ashburn v.
 Eichenlaub, No. 07-13040, 2008 WL 5244413, at *1 (E.D. Mich. Dec. 16, 2008).

                                                         3
Case 3:08-cr-00142-CRS-CHL Document 127 Filed 07/13/20 Page 4 of 8 PageID #: 631




        2018 WL 1203495 (E.D. Mich. Mar. 8, 2018) (considering a § 2241 petition
        regarding placement in a residential reentry center under the Second Chance Act).
        However, the proper venue for a § 2241 petition is in the judicial district where
        the prisoner is confined or his custodian is located. Braden v. 30th Judicial
        Circuit Court, 410 U.S. 484, 495-96 (1973); Roman v. Ashcroft, 340 F.3d 314,
        318-20 (6th Cir. 2003); see also Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004)
        (holding that, as a general rule, jurisdiction for a § 2241 petition “lies in only one
        district: the district of confinement”).


 DN 120, pp. 2-4. The United States reiterates in its response that the Court lacks jurisdiction to

 order home confinement, citing United States v. Garza, No. 18-CR-1745-BAS, 2020 WL

 1485782, at *1 (S.D. Cal. Mar. 27, 2020), and Tolbert has cited nothing calling the Court’s

 analysis into question. We therefore again conclude that we lack jurisdiction over Tolbert’s

 home confinement request.

        Tolbert’s request for compassionate release is based upon “’Extraordinary and

 Compelling Reasons’, due to the COVID-19 pandemic.” DN 117, p. 1. He states that “the

 COVID-19 virus has infiltrated this facility and is rapidly escalating” and “Petitioner’s age (61)

 and well documented medical condition makes him especially vulnerable to contracting COVID-

 19, and possibly dying from it.” Id.

         Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

  “extraordinary and compelling circumstances warrant such a reduction,” and that “such a

  reduction is consistent with the applicable policy statements issued by the Sentencing

  Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The court must also consider the “[sentencing]

  factors set forth in section 3553(a) to the extent they are applicable.” § 3582(c)(1)(A).

         Congress tasked the Sentencing Commission that, “in promulgating general policy

  statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of Title

  18, [it] shall describe what should be considered extraordinary and compelling reasons for



                                                   4
Case 3:08-cr-00142-CRS-CHL Document 127 Filed 07/13/20 Page 5 of 8 PageID #: 632




  sentence reduction, including the criteria to be applied and a list of specific examples.” 28

  U.S.C. § 994(t). In the Commentary to U.S.S.G. § 1B1.3,5 the Commission described four

  circumstances which constitute extraordinary and compelling reasons for sentence reduction:


  (A) Medical Condition of the Defendant.--

  (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
         with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability
         of death within a specific time period) is not required. Examples include metastatic
         solid tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
         advanced dementia.

  (ii) The defendant is--

  (I) suffering from a serious physical or medical condition,

  (II) suffering from a serious functional or cognitive impairment, or

  (III)     experiencing deteriorating physical or mental health because of the aging process, that
         substantially diminishes the ability of the defendant to provide self-care within the
         environment of a correctional facility and from which he or she is not expected to recover.

  (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
  experiencing a serious deterioration in physical or mental health because of the aging
  process; and (iii) has served at least 10 years or 75 percent of his or her term of
  imprisonment, whichever is less.

  (C) Family Circumstances.--


  (i) The death or incapacitation of the caregiver of the defendant's minor child or minor
      children.

  (ii)   The incapacitation of the defendant's spouse or registered partner when the defendant
      would be the only available caregiver for the spouse or registered partner.


  5 “While that particular policy statement has not yet been updated to reflect that defendants (and not just the BOP) may move
  for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and
  compelling reasons” that may warrant a sentence reduction. E.g., United States v. Casey, 2019 WL 1987311, at *1 (W.D. Va.
  2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019);United States v. Overcash, 2019 WL 1472104, at
  *2-3 (W.D.N.C. 2019). There is no reason to believe, moreover, that the identity of the movant (either the defendant or the
  BOP) should have any impact on the factors the Court should consider.”
  United States v. McGraw, No. 202CR00018LJMCMM, 2019 WL 2059488, at *2 (S.D. Ind. May 9, 2019).

                                                                5
Case 3:08-cr-00142-CRS-CHL Document 127 Filed 07/13/20 Page 6 of 8 PageID #: 633




  (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
  exists in the defendant's case an extraordinary and compelling reason other than, or in
  combination with, the reasons described in subdivisions (A) through (C).


         Tolbert cites as extraordinary and compelling circumstances his concern for contracting

  the COVID-19 virus and potential for serious illness or death therefrom. However, as of this

  writing, he contracted the virus and, fortunately, did not succumb to it as he feared. The

  medical records indicate that Tolbert remained afebrile and asymptomatic during quarantine,

  and was released from quarantine after fourteen days. See DN 125 (Med. Records), pp. 2, 3, 6,

  30-36, 41, 74. He is continuing to serve his sentence in the Medical Center so that his ongoing

  medical needs are addressed.

         Tolbert’s concern that he faced the potential for infection with the COVID-19 virus in

  the facility and was more susceptible to adverse outcomes if infected is now moot, as he did

  contract the virus, was treated for it, and the medical records delineate his exposure as

  “resolved.” Thus, Tolbert has failed to articulate an extraordinary and compelling reason for

  compassionate release on this basis.     A number of other courts have reached a similar

  conclusion with respect to COVID-19-recovered inmates who sought compassionate release

  due to fear of exposure and serious illness. See United States v. Purry, No. 2:14-cr-00332-

  JAD-VCF, 2020 WL 2773477 ((D.Nev. May 28, 2020)(“And fortunately the notion that

  keeping Purry incarcerated during this pandemic would ‘render his remaining imprisonment

  term a death sentence’ due to his preexisting medical issues has also proven false. Purry’s

  medical records reflect that he has been entirely asymptomatic since contracting COVID-19.”);

  United States v. Cabrera, No. 10-cr-20016-JES-DGB, 2020 WL 2549941 (C.D.Ill. May 19,

  2020)(“Because Defendant Cabrera remains asymptomatic despite testing positive for COVID-

  19, the risk of him suffering severe complications from the virus is significantly diminished

                                                 6
Case 3:08-cr-00142-CRS-CHL Document 127 Filed 07/13/20 Page 7 of 8 PageID #: 634




  compared to others in the BOP who have either not contracted the virus or who have either not

  contracted the virus or who have contracted the virus and exhibited symptoms or

  complications.”); United States v. Eddings, No. 2:09-cr-00074-JAM-AC, 2020 WL 2615029

  (E.D.Cal. May 22, 2020)(“And given that he has had the virus for over 10 days now without

  complications, the Court cannot find Defendant’s situation to be an ‘extraordinary or

  compelling circumstance’ that warrants his release.”); United States v. Zahn, No. 4:18-cr-

  00150-JD-1, 2020 WL 3035795 (N.D.Cal. June 6, 2020)(“the immediate threat to Zahn has

  passed, fortunately with no serious complications of any kind. That is enough to find that he

  has not proffered an extraordinary and compelling reason for release under 18 U.S.C.

  §3582(c)(1)(A)(i).”).

         Additionally, even when a defendant is statutorily eligible for a sentence reduction

  based on extraordinary and compelling reasons, compassionate release is only appropriate after

  consideration of the factors set forth in 18 U.S.C. §3553(a) and where the defendant is not a

  danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

  4142(g).

         The United States urges under §3553(a)(1), that the nature and circumstances of

  Tolbert’s crimes weigh against release as he poses a very real danger if released from custody.

 The Court agrees for a number of reasons.

        First, Tolbert was convicted of armed robbery and possession of a firearm by a convicted

 felon. DN 56, p. 1. The defendant held an employee of a Long John Silver’s restaurant at

 gunpoint and demanded cash from the register and safe. He made the employee and a witness lie

 on the floor while he exited through the back door. Tolbert was found to qualify as a career

 offender. Prior to the crime for which he is currently incarcerated, he had convictions for sixteen


                                                 7
Case 3:08-cr-00142-CRS-CHL Document 127 Filed 07/13/20 Page 8 of 8 PageID #: 635




 counts of armed robbery in Kentucky and Indiana over a period of fourteen years. He received

 significant sentences for these armed robberies in 1979 (15 years), 1986 (10 years), 1992 (30

 years) and 1993 (26 years). He has repeatedly violated parole. DN 57, pp. 9-12. Tolbert was

 also found to have been conducting a gambling pool and was in possession of gambling

 paraphernalia during his present incarceration. DN 125-1.

        Second, the sentencing factors were thoroughly and carefully considered in imposing

 sentence in this case. The nature and circumstances of the offense, the weight of the evidence,

 Tolbert’s history and characteristics, and the nature and seriousness of the danger to any person

 or the community that would be posed by Tolbert’s release were taken into account in reaching

 the imposition of a 121-month prison sentence. The Court finds no ground to justify any

 reduction in Tolbert’s sentence, and Tolbert has articulated none.

        Finally, there is no entitlement to appointment of counsel post-trial, and the

 circumstances do not warrant it. Appointment of counsel will therefore be denied.

         Motion having been made and for the reasons set forth herein and the court being

  otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that the

  motions of the defendant, William Louis Tolbert, Jr., pro se, for compassionate release (DNs

  117; 121) are DENIED. His request for appointment of counsel is also DENIED.




                        July 10, 2020



                                                  Char
                                                     lesR.Si
                                                           mpsonI
                                                                II,Seni
                                                                      orJudge
 cc:    Counsel of Record
                                                     Unit
                                                        edStat
                                                             esDi
                                                                str
                                                                  ictCour
                                                                        t
        William Louis Tolbert, Jr., pro se
        #04711033
        Federal Medical Center Lexington
        P.O. Box 14500
        Lexington, KY 40512



                                                 8
